Citation Nr: 9915649	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-51 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
April 19, 1960 or February 8, 1973 rating decisions that 
assigned a 20 percent disability rating for service-connected 
diabetes mellitus.

2.  Whether there was clear and unmistakable error in 
February 8, 1973 rating decision in not adjudicating the 
issue of entitlement to service connection for shoulder and 
jaw injuries.

3.  Entitlement to service connection for a fractured jaw 
secondary to diabetes mellitus.

4.  Entitlement to service connection for a bilateral 
shoulder injury secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1946 to February 
1949, January 1951 to September 1953, and from April 1957 to 
March 1959.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, dated in January 1996.  That decision denied the 
veteran's claims of clear and unmistakable evidence in rating 
decisions dated in April 1960 and February 1973.  It also 
denied the claim of entitlement to service connection for a 
shoulder and jaw injury and continued the evaluation of 
diabetes mellitus at 40 percent disabling. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The issue of entitlement to an increased rating for diabetes 
mellitus was developed for appellate consideration.  In a 
June 1998, rating decision the RO granted entitlement to a 
100 percent disability rating for this disability, effective 
June 6, 1996.  The grant of a 100 percent rating is 
considered to be a full grant of the benefits sought, and the 
issue of entitlement to an increased rating is no longer 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The veteran has not expressed disagreement with the effective 
date for the 100 percent evaluation, and that issue is not 
before the Board.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).



FINDINGS OF FACT

1.  In a final rating decision dated April 19, 1960 the 
veteran was assigned a 20 percent disability rating for 
diabetes mellitus, effective March 28, 1959.

2.  The April 1960 rating decision was based on the correct 
facts and laws as they then existed, and did not involve an 
error that was undebatable and that manifestly changed the 
outcome.

3.  In a final rating decision dated February 8, 1973, the 
veteran's claim for an increased rating for diabetes mellitus 
was denied and the 20 percent disability rating was 
continued.

4.  The February 1973 rating decision was based on the 
correct facts and laws as they then existed, and did not 
involve an error that was undebatable and that manifestly 
changed the outcome.

5.  The February 1973 rating decision did not adjudicate the 
issues of entitlement to service connection for residuals of 
injuries to the jaw or shoulders, and is not a final decision 
as to those issues.

6.  The veteran fractured his jaw and strained both of his 
shoulder areas during an insulin reaction in 1960 resulting 
in residual disability in the left jaw and bilateral chronic 
shoulder strain.



CONCLUSIONS OF LAW

1.  The RO rating decisions of April 1960 and February 1973, 
are final as to the issues adjudicated in those decisions.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.302, 20.1103 (1998).

2.  The April 1960, rating decision, wherein the RO assigned 
a 20 percent disability rating for diabetes mellitus, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1155, 
5107, 5109A, 7105(c) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.105(a) (1998).

3.  The February 1973, rating decision, wherein the RO 
continued the 20 percent disability rating for diabetes 
mellitus, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1155, 5107, 5109A, 7105(c) (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.105(a) (1998). 

4.  The veteran has not raised a valid claim of CUE with 
regard to the failure of the February 1973 decision to 
adjudicate entitlement to service connection for residuals of 
shoulder and jaw injuries.  38 C.F.R. § 3.105(a).

5.  The veteran currently has residuals of a fractured left 
jaw and bilateral chronic shoulder strain secondary to 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted a claim that the RO committed clear 
and unmistakable error in both the April 1960 rating decision 
that granted service connection for diabetes mellitus and 
assigned the initial 20 percent rating and the February 1973 
rating decision that denied the veteran's claim of 
entitlement to a rating above 20 percent for diabetes 
mellitus.

Laws and Regulations

Applicable regulations provide that previous determinations 
that are final and binding will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

The Court has propounded a three-prong test to determine 
whether CUE is present in a prior determination:

(1) Either the correct facts, as they 
were known at the time, were not before 
the adjudicator (that is, more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions extant 
at that time were incorrectly applied; 
(2) the error must be " undebatable" 
and of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made"; and 
(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet.App. 310, 313- 14 (1992) (en banc)).

Further, CUE is a very specific and rare kind of "error."  
"It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell, 3 Vet.App. at 313).

The veteran and his representative challenge the April 1960 
and February 1973 rating decisions, claiming that they 
contain CUE.  They essentially argue that the RO failed to 
consider and properly weight evidence regarding the severity 
of the veteran's diabetes mellitus. 

Evidence of Record in April 1960

At the time of the April 1960 rating decision the veteran had 
submitted available service medical records, and available 
post-service medical records, his own contentions, and 
reports of VA examinations.  The Board notes that the 
veteran's service medical records are not located within the 
claims folder in chronological order.  In reviewing the 
correspondence with the service department it does appear 
that they were received in March 1960.

The veteran's available service medical records reveal a 
medical evaluation board was conducted in February 1959.  He 
was reportedly diagnosed with diabetes mellitus in November 
1958.  His illness began three weeks prior to the diagnosis 
with the onset of polydipsia, polyuria, increase in appetite, 
nocturia, increasing weakness, and a twenty-one pound weight 
loss.  There were no neurological symptoms.  There were no 
findings of acidosis.  Four plus glycosuria and marked 
hyperglycemia were noted and the diagnosis of diabetes 
mellitus established when admitted to the sick list in 
November 1958.

The veteran was placed on a diet and eventually NPH insulin 
totaling 50 units daily with relief of his symptoms and a 
beginning of weight gain.  Except for occasional episodes of 
hypoglycemia in the late afternoon or early evening, the 
veteran subsequently remained asymptomatic.  The veteran had 
one diabetic uncle.  The remainder of past and family history 
was not contributory.  The review of systems was negative.

Physical examination revealed a well developed well nourished 
male who appeared in good health.  His height was 5' 10" and 
weight was 155 pounds.  Fundoscopic examination was normal.  
Lungs were clear.  There was no hepatosplenomegaly.  The 
neurological examination was normal and the remainder of the 
physical examination was within normal limits.  

Because of the history of recent hyperglycemic episodes, the 
veteran was placed on a diabetic diet consisting of 2100 
calories.  In addition, NPH insulin was lowered to 35 units 
given once daily in the morning.  On that regimen the veteran 
remained asymptomatic on a fully ambulatory status.  Serial 
checks of urine were consistently negative for glycosuria.  A 
first morning fasting blood sugar was 107 mgms %.  The 
veteran's control was considered to be adequate. 

The veteran was examined by VA in November 1959.  He was 
noted to have diabetes.  He reported that he first developed 
symptoms in military service in 1958.  He was taking 40 
N.P.H., U-80 insulin daily, and had been under the care of a 
private doctor.  He was following a diabetic diet.  The 
pertinent diagnosis was diabetes mellitus.

The veteran submitted a report from his private physician, 
Dr. J.W., dated in February 1960.  The veteran had been under 
the doctor's care since April 1959.  The doctor reported that 
the veteran was taking 35 units of N.P.H. insulin daily and 
following a 2100 caloric diet.  He had had bouts of joint 
pains that were of short duration and involved mainly the 
phalangeal joints of the hands.  During the previous year the 
veteran had lost 6 - 8 pounds after starting to work.  This 
necessitated a 2500 calorie diet and insulin requirements of 
44 units of N.P.H. daily.  His control had remained good 
since the diet and insulin change had been given and he had 
gained back 8 pounds during the previous 3 months.  The 
pertinent diagnoses were diabetes mellitus, moderately 
severe, well-controlled, and probably mild early rheumatoid 
arthritis.

Based upon that evidence the RO granted service connection 
for diabetes mellitus and assigned a 20 percent disability 
rating.  The RO noted that the veteran's diabetes mellitus 
was first incurred November 13, 1958.  The veteran was on 40 
units of insulin daily and followed a diet.

Evidence of Record in February 1973

The record at the time of the February 1973 rating decision 
contained a statement from the veteran received in June 1972.  
The veteran requested a review of his disability evaluation.  
He noted that his doctor, Dr. J.W., had increased his dosage 
of insulin twice.  He believed that an increased rating was 
warranted.

The RO requested a statement from Dr. J.W., which was 
received by the RO in August 1972.  The doctor noted clinical 
findings and symptomatology of:  "Diabetes since service in 
1958.  He had had insulin reactions in the past that caused 
injury to shoulders, now under fairly good control.  No 
reactions for years....Insulin reaction in 1960 produced 
shoulder sprain and fractured jaw.  The diagnosis was 
diabetes mellitus.  Treatment consisted of routine diabetic 
check and care over the past 13 years.

A VA endocrinology examination was performed in January 1973.  
The veteran reported that since his discharge from service he 
was now taking 50 units NPH daily and had been under the 
medical supervision of Dr. J.W.  The veteran stated that his 
legs had been giving him trouble for some time, consisting of 
aching of the thighs and calves and feeling of excessive 
tiredness after a day's work.  He was employed as an 
installer for Bell Telephone.  He stated that he had had 
several insulin reactions in the past year.  The most recent 
reaction had taken place on the 21st of January, 1973.  The 
veteran was 68 1/2" tall and weighed 160 pounds.  The veteran 
stated that he could tell when his blood sugar got high 
because he had increased urination.  He had good peripheral 
circulation and had no time from work due to the diabetes 
mellitus.

In its February 1973 rating decision, the RO found that the 
evidence did not manifest a need for restricted diet or 
careful regulation of activity to warrant an evaluation in 
excess of 20 percent.  The RO reported that the VA 
examination stated the veteran had not missed any time from 
work due to his diabetes mellitus.  The RO reported the 
veteran's statement that he was taking 50 units of NPH 
insulin daily.  He had good peripheral circulation.  He was 
68 1/2 inches tall and weighed 160 pounds.

The veteran was notified of the decision by letter dated in 
February 1973.  The letter included an explanation of the 
veteran's appellate rights and the procedure for initiating 
an appeal.  No further correspondence from the veteran or his 
representatives was received by VA until October 1993.

Contentions

The veteran testified at his hearing in June 1997.  He 
reported that at the time of his discharge from service he 
was taking 35 units of insulin.  He reported that this was 
because he upset a Navy Captain.  When he got to civilian 
life, his private doctor, Dr. J.W., "upped" him to 50 units 
daily.  He alleged that a Navy Captain reduced his insulin 
dosage from 50 units to 35 prior to the Medical Evaluation 
Board's review of his 20 percent rating.  He was told by 
another man that 40 was the "magic number" for insulin in 
order to get a higher rating.  He stated that he was also on 
a restricted diet and his activities were regulated to the 
extent that he was discharged from service.  The veteran 
reported that he was not aware of his ability to appeal the 
decisions in 1960 and 1973.

Analysis - April 1960

The 1945 Rating Schedule, in effect in April 1960, provided 
for the rating of the diabetes mellitus under the following 
criteria.  A 20 percent disability evaluation was warranted 
when the diabetes mellitus was moderate: with moderate 
insulin dosage, and restricted (maintenance) diet; without 
impairment of health or vigor or limitation of activity.  A 
40 percent disability was appropriate with moderately severe 
symptomatology; requiring a large insulin dosage, restricted 
diet; and careful regulation of activities, i.e., avoidance 
of strenuous occupational and recreational activities.  A 60 
percent rating was warranted with severe symptomatology; 
requiring large insulin dosage, but with considerable loss of 
weight and strength; or with mild complications, such as 
pruritus ani, mild vascular deficiencies, or beginning ocular 
disturbances.  Diagnostic Code 7913.

The Board does not find it clearly erroneous for the RO to 
have found the symptoms noted by the veteran's private 
physician and the VA examiner as producing moderate 
symptomatology.  The main difference between a 20 percent 
rating and a 40 percent rating is a large insulin dosage as 
opposed to a moderate dosage, a restricted diet as opposed to 
a restricted (maintenance) diet; and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities as opposed to no impairment of health 
or vigor or limitation of activity.  

While the veteran's private physician described the veteran's 
diabetes mellitus as moderately severe, such use of 
terminology does not appear to be based upon a familiarity 
with the Rating Schedule.  The symptoms described by the 
veteran's physician do not track the rating schedule.  The 
amount of weight the RO assigned to such a description by a 
private physician does cannot arise to the level of CUE.  
Crippen.  

Whether 35 units are a large dosage or 50 units are a large 
dosage is a matter of the weight of the evidence.  The rating 
schedule does not provide guidelines for the amount that 
would be considered a large dosage.  The veteran's assertion 
that there was a magic number for insulin dosage during his 
disability Medical Evaluation Board during service is 
irrelevant to a determination by VA as to the level of 
disability.

The Board finds no evidence of careful regulation of his 
activities.  While the veteran was given a medical discharge 
from service, such an event does not constitute regulation, 
it merely reflects a determination by the service 
organization that the veteran is not suited for service 
because of disability.  There is no indication in the record 
at that time that the veteran was avoiding strenuous 
activities.  The veteran's physician noted that the veteran's 
control of his blood sugars was good since a diet change and 
he had gained back eight pounds.  The complaints of pain in 
the veteran's hands were diagnosed by his physician as 
rheumatoid arthritis, and were not noted to be related to the 
diabetes mellitus.  Ultimately the veteran is disputing the 
way the RO weighed the evidence in its April 1960 rating 
decision.  A dispute as to how the evidence was weighed 
cannot constitute CUE.  Crippen.

Analysis -February 1973

The Rating Schedule as it existed in February 1973 provided 
for the rating of diabetes mellitus under the same criteria 
as April 1960.  38 C.F.R. § 4.119 DC 7913 (1972).

Review of the evidence submitted between April 1960 and 
February 1973 does not reveal evidence to support a 40 
percent rating.  Dr. J.W. had described his diabetes mellitus 
as under fairly good control.  He had not had an insulin 
reaction for years.  His treatment had consisted of routine 
diabetic check and care over the previous 13 years.  The VA 
examiner in 1973 did note that the veteran had had several 
insulin reactions over the previous year, and it was noted 
that he was excessively tired after a day's work.  While 
these findings do not fit squarely within the confines of 
without impairment of health or vigor; the veteran was noted 
to be a telephone installer for Bell Telephone and it was 
noted that he had not lost any time from work.

Again, the veteran's arguments amount to a dispute to the 
weight of the evidence and how it was evaluated.  Again, a 
dispute as to how the evidence was weighed cannot constitute 
CUE.  Crippen.

The veteran's representative notes various failures in the 
decision to address the evidence specifically as considered 
by the RO.  The Court has held that silence regarding the 
evidence considered by the RO in making a rating decision 
prior to February 1990 is not CUE because the law requiring a 
"statement of the facts" was not effective prior to that 
date.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Its failure to 
discuss this evidence does not mean that it was not 
considered.  The RO's silence cannot be taken to mean that it 
did not consider all of the evidence of record.  Id.

The veteran's assertions amount to a disagreement as to the 
weight of the evidence.  Such a disagreement would have been 
properly raised in an appeal to the Board within the 
requisite one-year period after the April 1960 or the 
February 1973 decisions.  This, the veteran failed to do.

The RO ignored neither the facts nor the law; it committed no 
undebatable error that would have provided a manifestly 
different result.  Consequently, the Board finds that there 
was no clear and unmistakable error in the April 1960 or 
February 1973 RO decision that assigned a 20 percent 
disability rating. 

The veteran's arguments do not provide a legally cognizable 
basis for a finding that the RO's April 1960 or February 1973 
decisions were CUE.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
425 (1994).  The benefits sought on appeal are accordingly 
denied.

CUE in the Failure of the February 1973 Decision to 
Adjudicate Entitlement to Service Connection for Residuals of 
Shoulder and Jaw Injuries.

It is not in dispute that the February 1973 rating decision 
failed to consider the veteran's entitlement to service 
connection for residuals of jaw and shoulder injuries.  
Indeed this is the essence of the veteran's claim.  However, 
inasmuch as the rating decision failed to adjudicate those 
issues, it does not constitute a final decision as to the 
veteran's entitlement to service connection for those 
disabilities.  See Isenbart v. Brown, 7 Vet. App. 537 (1995).  
Because the February 1973 decision is not final as to the 
claims for service connection, the veteran cannot raise CUE 
with respect to that rating decision.  Best v. Brown, 10 Vet. 
App. 322, 325 (1997); See Smith (William) v. Brown, 35 F.3d 
1516, 1521 (Fed. Cir. 1994)(a claim of CUE is a collateral 
attack on a final RO decision); see also 38 C.F.R. § 3.105(a) 
("Previous determinations which are final and binding...will 
be accepted as correct in the absence of clear and 
unmistakable error").

Because the February 1973 decision is not final, the 
veteran's claim of CUE in that decision must be denied as 
lacking legal merit.  Sabonis.

Service Connection for Jaw and Shoulders

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claim of entitlement to service connection is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995). 
At the outset, the Board finds that the veteran's claim is 
well grounded, or plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the requirement imposed on a claimant 
of submitting sufficient evidence to render a claim well-
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).).  Such 
evidence is not competent, because a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, and a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Id.

Review of the record indicates competent medical evidence of 
an injury to the veteran's jaw and shoulders caused by an 
insulin reaction.  The veteran testified that he was treated 
by Dr. J.W. in 1960 for a diabetic reaction that caused a 
fractured jaw and bilateral shoulder strain.  The doctor 
submitted a statement in August 1972 indicating that the 
veteran had fractured his jaw and strained his shoulders 
during an insulin reaction in 1906.  While such records 
would, under LeShore, normally be insufficient to show the 
existence of such an injury, Dr. J.W. did in fact treat the 
veteran for those injuries.  So the history provided by Dr. 
J.W. is not merely history provided by the veteran but is 
apparently drawn from that doctor's record of treatment 
spanning the years 1959 to 1972. 

Disorders of the left jaw and bilateral shoulders have also 
been diagnosed as currently existent during the orthopedic VA 
examination in October 1995.  The veteran was noted to have 
residuals of the left jaw fracture consisting of some 
deviation to the left.  Also noted was a chronic strain of 
both shoulder areas.

Since the veteran has presented evidence of a well-grounded 
claim, the Board must address whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may also be granted 
for disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

The Board finds no evidence that contradicts Dr. J.W.'s 
treatment records that the veteran suffered a fractured jaw 
and bilateral shoulder strain during an insulin reaction in 
1960.  The veteran's testimony at his hearing is consistent 
with the medical evidence and there is no evidence to support 
questioning the credibility of the veteran's statements.  The 
veteran has also been found to have some residual disability 
attributable to these injuries at the present time.  
Accordingly, the Board finds that the evidence supports the 
grant of service connection for the residuals of a fracture 
to the left jaw and for bilateral chronic shoulder strain.


ORDER

The rating decisions of April 19, 1960 and February 8, 1973, 
which assigned a 20 percent disability rating for diabetes 
mellitus, did not involve CUE, and the claim is denied.

The veteran has not raised a valid claim of CUE in the 
failure of the February 8, 1973, rating decision to 
adjudicate the issues of entitlement to service connection 
for residuals of jaw and shoulder injuries, and the claim is 
denied.

The claim of service connection for residuals of a fracture 
of the left jaw and bilateral chronic shoulder strain is 
granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

